Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 15, 22, 26, 31, 32, 34, 37, 38, 42, 45, 48-51, 56-58, 60, 99, 100, 102-108, and 110-115 are pending in the instant application. Claims 60, 100, 102-108, and 110-115 are canceled by way of the following examiner’s amendment. Claims 1, 2, 15, 22, 26, 31, 32, 34, 37, 38, 42, 45, 48-51, 56-58, and 99 are allowed.
Information Disclosure Statement
	The information disclosure statement filed on March 24, 2021 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments/Remarks
The amendment and arguments/remarks filed on March 24, 20121 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1, 2, 15, 22, 26, 31, 32, 34, 37, 38, 42, 45, 48-51, 56-58, and 99 has been searched and examined in its entirety). It is also noted that withdrawn claims 51, 56 and 57 have been rejoined and withdrawn claims 60, 100, 102-108, and 110-115 are not rejoined because the compounds of independent claims 60, 100 and 108 do not fit within the scope of the compounds having the structure (I) disclosed in claim 1. 

EXAMINER’S AMENDEMNT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 60, 100, 102-108, and 110-115 are canceled. 
REASONS FOR ALLOWANCE
The compounds of structure (I), compositions thereof and methods of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (i.e., one of R2 and R3 is OH or –OP(=Ra)(Rb)Rc, and the other one of R2 and R3 is Q, a linker comprising a covalent bond to Q, a linker comprising a covalent bond to an analyte molecule or a linker comprising a covalent bond to a solid support wherein Ra, Rb, Rc, and Q are as defined in claim 1). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.